Citation Nr: 1613874	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-28 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to May 1977, and he served in the Army National Guard, with a period of active duty for training from May 2001 to February 2003.  Special orders associated with the claims file show that the Veteran was authorized to perform active duty for special work (ADSW) in Honduras from January 10, 1998 to June 14, 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from the March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge in August 2010.  A transcript of the hearing has been associated with the claims file.  Subsequent to the Board hearing, the Veteran submitted additional evidence pertinent to his claim with a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304.  

This matter was previously before the Board in May 2011, July 2014, and November 2015 at which time it was remanded for additional development.  It is now returned to the Board.  


FINDINGS OF FACT

1.  The Veteran's current right knee disability, was not caused or aggravated by his service-connected left knee disability.  

2.  Arthritis of the right knee did not manifest within one year of separation from active service. 

3.  A right knee disability, did not have its onset during and was not directly caused by his active service, and is not the result of any injury or disease incurred or aggravated in line of duty during active duty for training (ACDUTRA),


CONCLUSION OF LAW

The criteria for service connection for the right knee disability have not been met.  38 U.S.C.A. § 106, 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.6, 3.102, 3.303, 3.307, 3.309(a), 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in December 2006 and July 2011.  Pursuant to the May 2011 remand, the July 2011 notification letter provided the Veteran with notice of the evidence necessary to substantiate a claim for service connection on a secondary basis.  Although the July 2011 letter was sent after the initial unfavorable adjudication of the claim by the AOJ, the Veteran has had a meaningful opportunity to participate in the processing of his claim since the letter was sent and the AOJ readjudicated the claim in the August 2012, December 2014, and December 2015 Supplemental Statements of the Case (SSOCs).  Therefore, any timing defect was cured.  See Pricket v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service, VA, and private medical records are associated with the claims file.  Pursuant to the May 2011 Board remand instructions, the Veteran's pertinent medical records issued from the Social Security Administration (SSA), were associated with the paperless claims file in July 2011.  Also, pursuant to the May 2011 remand instructions, in the July 2011 letter, the AOJ contacted the Veteran, and asked him to identify all his treating physicians, including his family physician, and to submit an Authorization and Consent to Release Information form to the VA so the VA could obtain the pertinent records and associate them with the claims file.  It does not appear that the Veteran completed the necessary forms.  If there is additional available evidence to help substantiate the Veteran's claim, the RO cannot obtain these records without further assistance from the Veteran.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit an additional VA Form 21-4142 for records of treatment by his private physicians and did not otherwise respond to the July 2011 letter, any further efforts to obtain treatment records from his private physicians, would be futile.  38 C.F.R. § 3.159(c)(2).  As such, the requirements of the May 2011 remand instructions were ultimately accomplished, and VA therefore has no further duties to assist the Veteran in obtaining such evidence.  See 38 U.S.C.A. § 5103(c)(2).

Pursuant to the July 2014 remand and November 2015 remands, the VA afforded the Veteran relevant examinations in September 2014 and December 2015.  The Veteran had also been afforded a VA examination in connection to his claimed disorder in April 2009.  The April 2009 and September 2014 VA examination reports addressed whether the Veteran's right knee disability is secondary to his service-connected left knee disability, and the December 2015 VA examination report addressed whether the Veteran's right knee disability was incurred in service.  The Board finds that collectively these medical reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  They reflect that the VA examiners reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  More importantly, together these medical opinions address the questions listed in the July 2014 and November 2015 Board remand directives.  Accordingly, the requirements of the July 2014 and November 2015 Remands were ultimately accomplished by way of these examination reports.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to obtain a VA examination or opinion with respect to claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Analysis

The Veteran contends that his current right knee disability was incurred in service, and/or secondary to his service-connected left knee disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

The Board observes that, with respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  "Aggravation" of a nonservice-connected condition by a service-connected condition means a chronic worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  

In the December 2006 Application for Compensation and/or Pension, the Veteran sought to establish service connection for his right knee disability, as secondary to his left knee disability.  Service connection was established for left knee medial meniscus tear and torn ACL with residual arthralgia by way of the March 2008 rating decision, effective in December 2006.  According to the Veteran, he has placed a great deal of stress on his right knee to help compensate for the instability, pain, and limited mobility in his left knee.  See August 2008 notice of disagreement (NOD).  Alternatively, the Veteran also maintains that he hurt his right knee during his period of military service, and specifically while fulfilling a period of ADSW in Honduras.  See July 2009 VA Form 9.  

Review of the service treatment records is negative for any complaints of, or treatment for the right knee disability.  Indeed, the Veteran's in-service enlistment and periodic medical examination reports dated in September 1976, May 1977, September 1981, July 1983, May 1984, February 1996, February 1990, March 1991, February 1992, January 1993, February 1994, January 1995, February 1996, March 1999, January 2000, and January 2001, reflect that the clinical evaluation of his lower extremities was shown to be normal, and the Veteran consistently denied a history of knee trouble in these reports.  Although the Veteran reported a history of knee trouble, and knee/foot surgery in his March 2002, January 2003 and February 2004 medical history reports, this was in reference to his left knee condition, and the arthroscopic procedure he underwent on his left knee in June 2001.  

Indeed, the majority of the Veteran's service treatment records chiefly focus on the left knee injuries in-service.  The June 2001 Report of Investigation Line of Duty and Misconduct Status report reflects that the Veteran injured his left knee in May 2001 when he tripped over a brush and fell while performing guard duty.  A May 2001 private treatment report issued at Brookwood Orthopedic Associates reflects that physical examination of the lower extremities revealed normal alignment without obvious wasting, painless functional range of motion at the hips, knees, ankles and feet with no ligamentous instability.  A magnetic resonance imaging (MRI) report of the left knee showed a posterior horn tear of the medial meniscus and possible tear of the anterior third of the posterior cruciate ligament.  He was thereafter diagnosed with having a meniscus tear to the left knee.  A subsequent Report of Investigation Line of Duty and Misconduct Status report dated in October 2003 reflects that the Veteran re-injured his left knee when the knee buckled while he was unloading a weapons rack.  

Other than the September 2003 Initial Medical Review/Annual Medical Certificate which documents the Veteran's complaints of problems with both knees, the remainder of the service treatment records is negative for any complaints of, or treatment for the right knee.  As noted above, at the last in-service medical examination of record following the Veteran's periods of active duty (dated in February 2004), the clinical evaluation of the lower extremities was shown to be normal, and although the Veteran reported a history of knee trouble, in the explanation section, he explained that he fell and injured his left knee twice.  

During his hearing, the Veteran testified that he first began experiencing pain in his right knee while stationed in Honduras in 1998, and specifically, when he fell out of the truck that was loaded with equipment.  According to the Veteran, there is no record of this in his file because "all that stuff was removed from [his] file by his unit."  See Hearing Transcript, pp. 4-5.  However, the Veteran's service treatment records pertaining to his period of service in Honduras are in fact associated with his claims file.  Although these records reflect the Veteran's complaints of various health-related problems, to include his left knee condition and the skin disorder on his right knee, they are negative for any complaints of, or treatment for, the Veteran's right knee condition.  As such, the records from the Veteran's periods of active service, as well as his periods of service in the Army National Guard do not reflect any complaints of, or treatment for problems or issues concerning his right knee, and the evidence does not indicate that the Veteran was disabled from a disease or injury incurred or aggravated in line of duty during a verified period of ACDUTRA.  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board acknowledges that the Veteran sought treatment for his right and left knee condition with his private orthopedist, D.J., M.D., a few months after his period of ACDUTRA, and many years after his period of active service (December 1976 to May 1977).  During a September 2003 follow-up visit with Dr. J., he reported to experience pain in his right knee, and referenced the medial aspect of his right knee.  Physical examination of both knees showed some medial joint line tenderness with no sign of instability, and x-rays of the knees reflected mild medial compartment joint space narrowing but no other acute or significant changes.  There was no additional discussion as to the significance of these findings, and even after having reviewed the radiological findings, Dr. J. did not diagnose the Veteran with having arthritis of the knee at this treatment visit.  Moreover, this treatment visit was over twenty-six years after the Veteran's initial period of service, and the objective medical findings reflect that the Veteran was not diagnosed with having arthritis until many years following both periods of service.  Therefore, the Board finds that his right knee arthritis did not manifest in service or within one year thereafter.  

With respect to presumptive service connection for chronic diseases as it pertains to the Veteran's period of ACDUTRA, (from May 2001 to February 2003) the United States Court of Appeals for Veterans Claims (Court) has held that a claimant whose claim is based on a period of ACDUTRA and INACDUTRA will not be entitled to the "presumption of service connection."  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2011).  This is so because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  By contrast, for a claimant whose claim is based on a period of ACDUTRA or INACDUTRA, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  See Id.  Thus, service connection is not warranted for arthritis on a presumptive basis pertaining to chronic diseases concerning the Veteran's period of ACDUTRA.  

Indeed, the Board further observes that the post-service record on appeal is similarly negative for any diagnosis of knee disorder until several years after his active service.  In fact, the first post-service medical evidence of record reflecting a diagnosis of a right knee disability is the April 2009 VA examination report.  This examination report is dated nearly thirty-two years following his first period of active service, and more than six years after the Veteran's period of ACDUTRA.  

The Board notes that the Veteran was seen at a treatment facility (MDSI Physician Services) in July 2005, during which time, he reported to experience bilateral knee pain.  On physical examination, his gait was described as mildly antalgic, and he ambulated with a decreased stance time on his left foot causing decreased heel strike and toe off mildly as well on that same leg.  Physical examination of the knee joints reflected the Veteran to have flexion to 130 degrees and extension to 0 degrees.  Based on his evaluation of the Veteran, the physician, J.D., M.D. diagnosed the Veteran with having a history of knee pain per the Veteran's assertions.  

During the April 2009 examination, the Veteran provided his military and medical history, and described the circumstances surrounding his left knee injury in service.  Upon conducting a physical examination of the right knee, the VA examiner observed findings of crepitus, grinding, and meniscus abnormalities in the knee.  The Veteran also underwent an x-ray study of the knee, the results of which were negative for evidence of acute bony injury.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having a right chronic knee strain.  The examiner determined that it is less likely as not that the Veteran's right knee disability is due to, or a result of his service-connected left knee disability.  In reaching this assessment, the examiner opined that the Veteran did not have chronic leg length discrepancy, and "the nature of the injury on the left is such that the repair was only arthroscopic and did not require any hardware that would cause [leg] length issues."  The examiner further noted that the right knee x-rays were negative for any abnormalities.  

In an August 2009 letter, the Veteran's physician, Dr. J., wrote that he had reviewed the Veteran's history and medical information regarding the injury to his left knee "and with no other history of any injury to his right knee with a torn medial meniscus and degenerative changes to the right knee."  According to Dr. J., it was more likely than not that "this is a result of the injury that he had described to [him] in 2001 and...2003."  Dr. J. wrote that he would support the Veteran in being evaluated for making his right knee a service related situation due to the issues he had with his left knee and his right knee having to compensate for that issue."  Dr. J. further wrote that physical examination of the left knee revealed some subtle degree of instability but he thinks these are just degenerative changes noted in his left knee as depicted by an MRI performed in 2004.  

The Veteran was afforded another VA examination in September 2014, during which time he provided his military and medical history.  The Veteran reported that he injured his right knee while on active duty in Honduras in 1998, commenting that the pain improved after rest and treatment.  According to the Veteran, his right knee had begun to swell in recent years, and was painful after walking - something he treated with ice and rest.  During the examination, the examiner noted that imaging studies of the knees had been performed, the results of which documented findings of degenerative or traumatic arthritis in both knees.  After interviewing the Veteran, reviewing his claims file to include the diagnostic test results, and conducting a physical examination of the Veteran, the VA examiner wrote that he is unable to determine whether the Veteran's right knee disability had its onset during active service.  According to the examiner, he is unable to answer this question due to his inability to locate the Veteran's service treatment records on VBMS.  The examiner did opine that the Veteran's right knee disorder was not secondary to his service-connected left knee disorder.  In reaching this determination, the examiner noted that the Veteran's left knee condition had not resulted in an abnormal gait which could place chronic stress on the right knee and thus aggravate or cause right knee problems.  The VA examiner concluded that the Veteran's service-connected left knee disability would not affect his right knee disorder.  

In light of the fact that the service treatment records were associated with the claims file at the time of the September 2014 VA examination, the Board remanded the claim once again in November 2015 for another VA medical opinion that took into consideration the service treatment records.  Pursuant to this remand, the Veteran's claims file was referred to another VA examiner in December 2015.  After reviewing the pertinent records in the Veteran's claims file, to include his service treatment records, and his post service VA and private treatment records, the VA examiner determined that the Veteran's right knee disability was less likely than not incurred in or caused by a claimed in-service injury, event or illness.  In reaching this determination, the VA examiner noted that the service treatment records were negative for any evidence of a reported injury to the right knee.  Upon reviewing the post-service treatment records, the examiner observed no treatment provided for the right knee condition.  The examiner further noted that x-rays of the right knee revealed a minor symmetric degenerative process in the knees, which is more compatible with usual age-related changes than with an injury.  

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for the right knee disability.  In this regard, the Board acknowledges that the objective medical evidence reflects that the Veteran has been diagnosed with having degenerative arthritis in his right knee.  As previously discussed, there is a lack of evidence reflecting any findings, symptoms or treatment for any problems associated with right knee during the Veteran's periods of service.  While the records focus on the Veteran's complaints of, and treatment provided for, his left knee symptoms during his period of service in the Army National Guard of Alabama, there is nothing to show that the Veteran's right knee disorder began during a verified period of active service and/or during a verified period of ACDUTRA.  

The Board finds the silence regarding any such in-service injury and treatment in the service treatment records to be compelling.  The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana v. Shinseki, 24 Vet. App. 428, at 439-40.  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.  

The Board acknowledges the Veteran's contentions that he hurt his right knee during his period of ADSW in Honduras, and that the service treatment records associated with this period of service have been removed, and are thus missing from the record.  However, the claims file contains an extensive number of service treatment records associated with the claims file, and within these records, the Board was able to locate clinical records from the Veteran's period of service in Honduras (dated from March 1997 to April 1998) that are devoid of any evidence of right knee treatment.  The Board finds that the Veteran's service treatment records are complete and include the entrance and separation examinations, annual examination reports for nearly every year of his military service, clinical records, and Annual Medical Certificates.  It is an indisputable fact that these records do not reflect that the Veteran was treated for, or diagnosed with having, any right knee disorder during service.  The Veteran's contacts with the service medical departments were numerous, and during these visits he was treated for a number of health problems, including skin problems, chest pain, neck pain, and left knee symptoms.  In light of the Veteran's numerous complaints regarding his various musculoskeletal problems, as well as regular treatment he sought for his left knee condition, the Board finds that, had the Veteran experienced symptoms exclusive to right knee problems in service, such as pain, stiffness and limited motion, he would have reported these symptoms to the medical facilities just as he did with his other health-related issues.  

The Veteran may also be contending that there are additional records pertaining to his period of service in Honduras, in addition to the ones already associated with the claims file, that have been removed from his file, and are thus missing.  To the extent that he may be contending as such, his statements are not persuasive.  Moreover, the Board finds these contentions to be outweighed by the extensive and numerous service treatment records associated with the claims file.  These service treatment records encompass the entire 30 year span of the Veteran's period of service in the Alabama National Guard, reflect his complaints of various health-related problems, and include numerous medical examination and medical history reports for nearly every year of his service.  Therefore, the absence of documentation pertaining to the Veteran's right knee disorder makes it less likely that this condition actually occurred in service.  See AZ v. Shinseki, 731 F.3d 1303, 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana, 24 Vet. App. at 440.  

Moreover, the Board finds it significant that in his original December 2006 claim, and in statements made to the Board during the first few years of his appeal, the Veteran consistently indicated that his right knee disability was secondary to his service-connected left knee disability.  He did not recall having injured his right knee in-service until filing his VA Form 9 in July 2009.  If the Veteran had, in fact, injured his right knee while serving in Honduras, it is highly unlikely that he would fail to mention it at the beginning of his appeal.  This places the Veteran's recollection of events in question.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  [[cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)].  

Based on a detailed review of the evidence of record, the Board finds that the Veteran's report of injuring his right knee in service when he fell out of a truck while stationed in Honduras is not accurate, and finds his assertions insufficient to establish that this injury occurred.  The Board finds that it did not occur because if it had, he would have reported it prior to when he did in the context of seeking benefits for a right knee disability in 2006 (in which he claimed that he developed his right knee disability as a result of his left knee condition, but then inexplicably, failed to cite to his reported in-service injury).  

In addition, the Board finds the December 2015 medical opinion to be highly probative as it is based on a review of the relevant medical records, as well as the prior examination reports which included a discussion with the Veteran regarding his medical history, and physical examinations of the Veteran.  Here, the VA examiner provided clear opinions concerning whether the Veteran's right knee disorder had its onset in, or was causally or etiologically related to his period of ACDUTRA.  The VA examiner based his opinion on relevant historical facts and offered a rationale for the opinions reached that is supported by the evidence of record.  In reaching his negative conclusion, the examiner specifically relied on the service treatment records associated with the Veteran's periods of service which were negative for any treatment for, or diagnosis of a right knee disorder.  In this case, the service treatment records are accepted as credible and accurate accounts of whether the Veteran's right knee disability had its onset during service.  In either event, the credible evidence does not establish an in-service incurrence or injury.  In the absence of credible evidence of an in-service event, there can be no credible nexus evidence linking any current disability to the unsubstantiated in-service event.  Therefore, the Veteran's claim on a direct basis fails.  

Turning to the issue of service connection on a secondary basis, the Board notes that the Veteran has been diagnosed with arthritis in the right knee, and he is service-connected for his left knee disorder.  However, the only probative medical evidence of record, which discusses an etiological relationship between the right knee disorder, and the service-connected left knee disorder has found, by way of the April 2009 and September 2014 VA examinations, that it is less likely than not that the right knee disorder was caused or aggravated by the service-connected condition.  In support of this determination, the April 2009 VA examiner noted that the Veteran did not have chronic leg length discrepancy, noting that the nature of the injury in the left leg was such that the repair was only arthroscopic and did not require any hardware that would cause leg length issues.  The September 2014 VA examiner determined the Veteran's left knee condition had not affected the right knee condition, and specifically, had not resulted in an abnormal gait which could place chronic stress on the right knee and/or aggravate the right knee.  The Board also notes that in the December 2015 medical opinion, the VA examiner relied on the radiological findings which revealed a "symmetrical degenerative process" in the knees that was more compatible with age-related changes than with an injury.  

The Board notes that the Veteran submitted an August 2009 letter from his private physician, Dr. J.  In this letter, Dr. J. determined that it is more likely than not that the Veteran's right knee disorder was related to his left knee disorder.  In reaching this assertion, Dr. J. agreed with the Veteran that he had been relying on his right knee more to help compensate for his left knee impairment.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert, 1 Vet. App. at 49.  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Miller v. Brown , 11 Vet. App. 345, 348 (1998).  

Here, while the Board finds that Dr. J., in reviewing the Veteran's treatment records, being a licensed physician, and having a history of treating the Veteran, was competent to make an opinion regarding the etiology of the Veteran's right knee disability, the lack of provision of a sufficiently supported rationale renders such opinion of low probative value when compared to the well-reasoned opinions of the 2009, 2014 and 2015 VA examiners.  In this regard, Dr. J. solely agreed with the Veteran's assertions that his right knee disorder arose as a result of his left knee disorder, due to the Veteran's statements that his right knee was compensating for the left knee impairment.  Dr. J. did not reference any objective medical findings or medical principles upon which opinion is based.  Indeed, other than simply agreeing with the Veteran's assertion, Dr. J. did not provide any additional support or explanation for the opinion reached.  In contrast to this opinion, the April 2009, September 2014 and December 2015 VA examiners provided well-reasoned explanations that not only took the Veteran's assertions into consideration, but also considered the objective medical findings, and provided sound medical explanations for the conclusion that the right knee disability was not related to the service-connected left knee disorder.  The September 2014 VA examiner's explanation was particularly compelling as he explained that the Veteran did not walk with an abnormal gait that could lead him to place stress/aggravate the right knee condition.  The December 2015 VA examiner's opinion was also compelling given that he referenced the actual x-ray findings, noting that these medical findings were more compatible with the "usual age-related changes" than anything else.  Therefore, the Board affords more probative value to the VA examiners' opinions in this matter.  

The only other evidence in the claims file supporting the existence of a right knee disability that has been caused or aggravated by military service, to include a relationship to his service-connected left knee disability, is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or orthopedic medicine more particularly, and that he is merely speculating as to whether his right knee disability was incurred in service and/or related to his left knee disorder.  In this regard, he is not competent to diagnose this condition or symptoms or relate such to his left knee disorder, as such diagnosis requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159  (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The cause of a knee disability manifesting relatively long after the period of service and whether one joint caused or chronically worsened a disability of another joint are complex questions, not simple ones, and, under the facts of this case, not questions that can be answered by observation with ones senses.  Medical expertise is required to provide competent opinions with regard to these questions.  As such, the Veteran's statements to this effect are lacking in probative value.  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for a right knee disability, to include as secondary to the service-connected left knee disorder, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102.  


ORDER

Service connection for the right knee disability, to include as secondary to the service-connected left knee disability, is denied.  



____________________________________________
	JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


